     Case 1:17-cv-09066-AKH Document 34 Filed 05/07/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              X

JASON AGOSTO,

                                                     Plaintiff, STIPULATION AND
                                                                  PROTECTIVE ORDER
                          -against-
                                                                  l7-Civ.-9066 (AKHXSN)
THE NEW YORK CITY      DEPARTMENT OF
EDUCATION and MANUEL UREfilA, Principal of the
High School of Art and Design,

                                              Defendants
                                                              x
               WHEREAS, Plaintiff seeks certain documents and information from              the

Defendant the Board of Education of the City School District of the City of New York ("BOE ')

(also known as and sued herein as the "New York City Department of Education"), and Manuel

Urefra, which Defendants deem to be confidential ("Confidential Materials"); and

               WHEREAS, Defendants would object to the production of those documents and

information unless appropriate protection for their confidentiality is assured.

               IT IS THEREFORE AGREED BY AND BETWEEN THE PARTIES AND
ORDERED TIIAT:

               l.      As used herein, "Confidential Materials" shall mean all        documents

provided to Plaintiffs counsel by Defendants' counsel conceming current or former employees

of the BOE or applicants for employment with the BOE which are contained in the personnel,

labor relations, Equal Employment Opportunity ('EEO") or medical files of the BOE, and the

information contained therein, except that such documents and information shall not be deemed

"Confidential Materials" to the extent, and only to the extent, that they are (a) obtained by
     Case 1:17-cv-09066-AKH Document 34 Filed 05/07/19 Page 2 of 6




Plaintiff fiom sources other than Defendants or Defendants' representatives or agents , or (b)             are

otherwise publicly avai lable.

                  2.       Neither Plaintiff nor his attorneys shall use the Confidential Materials for

any purpose other than for the preparation or presentation of his case in this action and/or any

appeal thereof.

                  3.       Neither Plaintiff nor his attorneys shall disclose the Confidential Materials

to any person except under the following conditions:

                  a.    Disclosure may be made only          if   necessary to the preparation or presentation

                       of Plaintiff s case in this action.

                  b.   Disclosure before trial may be made only to an expert who has been retained

                       or specially employed by Plaintiff in anticipation of litigation or preparation

                       for this action, to a witness at deposition. or to the Court.

                  c.   Before any disclosure is made to a person listed in subparagraph (b) above

                       (other than to the Court), Plaintiff shall provide each such person with a copy

                       of this Stipulation and Protective Order, and such person shall             consent in

                       writing, in the form annexed hereto as Exhibit A, not to use the Confidential

                       Materials for any purpose other than in connection with the prosecution of this

                       case and not to further disclose the Confidential Materials except in testimony

                       taken in this case. The signed consent shall be retained by Plaintiffand a copy

                       shall be fumished to Defendants' attorneys upon their request.

                  4.       Deposition testimony concerning any Confidential Materials that reveals

the contents of such materials shall be deemed confidential, and the transcript of such testimony,

together   with any exhibits which contain Confidential Materials referred to therein, shall               be




                                                       2
     Case 1:17-cv-09066-AKH Document 34 Filed 05/07/19 Page 3 of 6




separately bound, with a cover page prominently marked       "CONFIDENTIAL.' Such portion of

the hanscript shall be deemed to be Confidential Materials within the meaning of this Stipulation

and Protective Order.

               5.       If any paper which incorporates     Confidential Materials or reveals the

contents thereof is filed in this Court, the parties hereto may apply to the Court to seal those

portions of the papers. Upon obtaining leave of the Court to file documents under seal, the

Confidential Materials will be filed in accordance with the Court's procedures for E-filing sealed

documents in civil cases.

               6.       However, where the confidential iuformation contained in a document is

not material to issues addressed in Court submissions and the parties agree that the redaction    of
personal, confidential and/or identiffing information would be sufficient to protect the interests

of parties or non-parties, the parties may file redacted documents without further order of the

Court.

               7.       Within thirty (30) days after the termination of this case, including any

appeals, the Confidential Materials, including all copies, notes, and other materials containing or

referring to information derived therefrom, shall be destroyed by Plaintiff.

               8.       Nothing in this Stipulation and Protective Order shall be construed to limit

Defendants' use of the Confidential Materials produced by the producing party in any manner.




                                                  3
     Case 1:17-cv-09066-AKH Document 34 Filed 05/07/19 Page 4 of 6




               9.       A f'acsirnil{r or clectronic signorure on this Stipulirfiern   and Protective Order

shall have the sam{* effect as an original signature.

Date<l:        New York, Ncw York
               MaYl ,2619

                    :


       GLASS KRAKOWIIR I.I,P                                      ZACHARY W. CAR'IT'R
       Attonreys for PlaintitT                                    Corporatiotr Counsel of the
       85 Broact Slrect, l Sth Floor                                 Cily of New York
       Wervodr,     i
                                                                  Attorney for Deftndants
       NewYork,;NY       10004                                     100 Church Street, Room 2-159
       Tel: (?12)-537-6859                                        l{erv York, New York 10007
       bglass@ghnylarv.com                                        Tel: (212) 3sG-?445
                                                                  n.igreen@law.nyc.gov


                                                         By      /l/L ,-/.L l,,un^
              Gla.sg, Esq                                         Nicholas Creen
                    :
                                                                  Assi stant Corpnration Counsel



SO ORDERED:




      Date                                                                u.s.M.J.




                                                    1
     Case 1:17-cv-09066-AKH Document 34 Filed 05/07/19 Page 5 of 6




                                              FXHIBIT A

                l'he undersigned hereby acknowledges that helshe has read the Stipulation and

Protective Or<ler entercd    in the Unitccl Statcs Disrict Cotfi fbr thc Southem District of New

Yolk,   on                      2019 in the action enlitled Jason Agsolo r,. The New York City

Department of Education and Manuel Urcila. Principal           of   thc..   Fligh School of A.rt aud Desisn

(17-CV-9066XAKHXSN) or lras been advised of its provisions or contents, and understands the

terms thereof', The unclersigned agrees not to usc the Confidential Materials detincd therein fbr

flny pulpose olher than in uonneciion witlr the prosecutir:n of'this case, and will not furfher

disclose tfre Confidential lvlaterials except in testirnolry taken iu this case.




      s{L/t\          Date
                                                                lAt^--
                                                                                 Signahrre


                                                                     d"s{{            &g"r+d
                                                                                Print Name
                                                             "Tro ({n"1'r
                                                                                Occupation
Case 1:17-cv-09066-AKH Document 34 Filed 05/07/19 Page 6 of 6


          Docket No. l7-Civ.-9066
                                'fiXDN
         IJNITED STATES DISTRICT COI.JRT
         SOUTTTERN DISTRICT OF NEW YORK
         JASON AGOSTO,

                                                        Plaintiff,

                                -against-

         THE NEW YORK CITY DEPARTMENT OF
         EDUCATION and MANUEL URENA, Principal of
         the High School of Art and Design,

                                                      Defendants.


           STIPULATION AND PROTECTTVE ORDER

                       ZACHARY W. CARTER
              Corporation Counsel of the City ofNew York
                  Auorneyfor Defendants
                    100 Church Street, Room 2-169
                    New York, New York 10007-2601

                    Of Cotmsel: Nicholas    Green
                    Tel.: 212-356-2445
                    Matter No.: 201 7-066889

         Due and timely seruice is hereby admitted.

         New York, N.Y.                          , 2019. .   .


                                                       Esq.

         Attorneyfor
